              Case 6:18-cv-02042-MC       Document 1      Filed 11/26/18    Page 1 of 14




Alan J. Leiman (OSB No. 98074)
alan(iileimanlaw.corn
Drew G. Johnson (OSB No. 114289)
drcwiileimanlaw.corn
LEIMAN & JOHNSON, LLC
44 XV. Broadway, Suite 326
Eugene, OR 97401


                            IN THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF OREGON
                                      EUGENE DIVISION


 EDUARDO L. CARTAVA,                                  CASE NO.: 6:18-cv-2042

 Plaintiff.
                     V.                              FLSA OVERTIME COMPLAINT;
                                                     FLSA RETALIATION; Fair Labor
 UNITED STATES DEPARTMENT OF                         Standards Act 29 U.S.C. § 201 ci. seq.
 AGRICULTURE FOREST SERVICE

 Defendant.                                          DEMAND FOR JURY TRIAL


            Plaintiff. EDUARDO L. CARTAYA (“Cartaya”). brings this action for violations of the

Fair Labor Standards Act (“FLSA”) against Defendant, the United States Department of

Agriculture Forest Service (“Forest Service”), an agency of the United States of America. Plaintiff

makes his allegations based upon personal knowledge. information, and belief.

                                         INTRODUCTION

            Plaintiff Cartaya has been employed by the Forest Service as Law Enforcement Officer

(“LEO”) assigned to the Deschutes National Forest in Bend, Oregon since on or around August

2010.




   1    —   Complaint
               Case 6:18-cv-02042-MC             Document 1     Filed 11/26/18    Page 2 of 14




2.           Plaintiff has worked for the federal government for approximately 21 years. Prior to

joining the Forest Service in 2010, he worked as a Park Ranger for the National Park Service, and

prior to that Plaintiff sen’ed in the US Army.

3.           In addition to being a credentialed federal LEO, Plaintiff has extensive experience in cave

management, cave patrol, cave search and rescue, cave rescue training, and cave exploration pre

planning.

4.           Plaintiff has been using his background and expertise in cave rescue and cave management

to contribute to the management of cave resources in the Deschutes National Forest since he was

hired into his current position in 2010. Piaintiff is informed and believes and therefore alleges that

his cave rescue and cave management experience were important factors in making the decision

to hire Plaintiff into his current position.

5.           Plaintiff’s LEO duties for the Forest Service have included, but have not been limited to

the following cave related activities:

                         i. Plaintiff has been issued special equipment by the Forest Service to conduct

                              cave rescues and patrols;

                         ii. Plaintiff has worked with Forest Service Region 6 employees, as well as

                              other Forest Service employees on issues of cave safety, and until 2018, he

                              had conducted an annual safeEy training for Forest Service employees who

                              work in caves;

                       iii.   Plaintiff installed and has maintained cave rescue phones in the Lava River

                              Cave in the Deschutes National Forest;

                       iv. Plaintiff has served on the Cave Management Workgroup for the Deschutes

                              National Forest.



     2   —   Complaint
                 Case 6:18-cv-02042-MC            Document 1           Filed 11/26/18        Page 3 of 14




6.            During the temi of his employment, Plaintiff Cartaya performed work for Defendant for

which he was not compensated. Plaintiff also personally incurred work related expenses in the

performance of work for Defendant for which he has not been reimbursed.

7.            Plaintiff brings this action against Defendant to recover unpaid regular and overtime wages

under the Fair Labor Standards Act (“FLSA”), 29 U.s.c.                    §   201 ci seq.

8.            Plaintiff also brings this action for FLSA retaliation as the result of the discriminatory and

adverse actions taken against Plaintiff after he “filed a complaint” within the meaning of29 U.S.C.

§ 215(a)(3) on April 16, 2018.
9.            This action seeks compensatory’ and liquidated damages, attorney’s fees, taxable costs of

court, and pre- and post-judgment interest for Defendant’s willful failure to pay wages, including

regular wages and overtime wages, and other relief, pursuant to 29 U.S.C.                   § 2 16(b).
10.           This action also seeks damages for emotional distress, humiliation, and loss of future

earning capacity, and other relief pursuant to 29 U.S.C.              §   2 16(b)

Ii.           Plaintiff demands ajury’ trial on all issues that may be tried to ajury.

12.           This action is authorized and instituted pursuant to the FLSA. 29 U.S.C.            § 201 ci seq.

                                       JURISDLCTION AND VENUE

13.           Jurisdiction is conferred on this Court by 29 U.S.C.         § 2 16(b), as this action arises under the
Fair Labor Standards Act, 29 U.S.C.          §   201.   et seq.;   28 U.S.C.    § 1331; and 28 U.S.C.    §1337. as it

arises under acts of Congress regulating commerce.

14.           Venue is proper in this District Court pursuant to 28 U.S.C.           § 139 1(e) because the
Defendant is an agency of the United States of America, the Plaintiff resides within the District

of Oregon, and no real property is involved in the action.

                                                    PARTIES


      3   —   Complaint
           Case 6:18-cv-02042-MC           Document 1      Filed 11/26/18      Page 4 of 14




15.      Plaintiff Eduardo L. Cartaya is a resident of Deschutes County. Oregon.           Plaintiff is

currently employed as Law Enforcement Officer with the Forest Service in the Deschutes National

Forest in Bend, Oregon. Plaintiffs current job classification is GL-1801-09.

16.      Defendant the United States Department of Agriculture Forest Service is an agency of the

United States of America with headquarters in Washington. D.C.

17.      Defendant is subject to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.      § 201   ci seq.

18.      At at! material times. Defendant has been an employer within the meaning of 3(d) of the

FLSA, 29 U.S.C.      § 203(d). Defendant directly or indirectly acted in the interest of an employer
toward the Plaintiff at all material times, including, without limitation, directly or indirectly

controlling the employment terms and conditions of Plaintiff

                                               FACTS

19.      In addition to possessing the certifications and credentials required to hold his federal LEO

position, Plaintiff has extensive experience in cave management, cave patrol, cave search and

rescue, cave rescue training, and cave exploration pre-planning.

20.      Plaintiff maintains other certifications and credentials that are related to, and used in the

performance of his official duties, but which are not included in his official job description.

Plaintiff is an Emergency Medical Technician, an ISA Arborist, a Chainsaw Faller B. and has

completed advanced Avalanche awareness and rescue training, along with numerous other search

and rescue related trainings.

21.      As part of his official duties as a USDA Forest Service LEO Plaintiff has:

                     i.   Served as a technical specialist on cave resource management laws and

                          regulations to other Law Enforcement Officers, both in the Deschutes




      4— Complaint
     Case 6:18-cv-02042-MC           Document 1     Filed 11/26/18       Page 5 of 14




                  National Forest and the Pacific Northwest region, as well as to US Attorneys

                  working on cave related cases;

               ii. Worked on issues of cave safety for USDA Forest Service employees,

                  including conducting annual safety trainings for employees working in

                  caves;

              iii. Installed and maintained cave rescue phones in the Lava River Cave in the

                  Deschutes National Forest;

              iv. Worked on cave rescue pre-planning in the Deschutes National Forest as

                  well as in other forests in Forest Service Region 6;

              v. Provided technical training to Forest Service employees in caving

                  techniques and rope work in caves;

              vi. Conducted several bat surveys, including some requiring the use of highly

                  technical rope work and deep pit descents, in caves located in forests

                  throughout Pacific Northwest region;

          vii. Explored, mapped, inventoried, monitored, and assisted with National

                  Environmental Policy Act screening of several new caves discovered by the

                  National Speleological Society (“NSS”) containing highly sensitive cave

                  resources, including but not limited to numerous work trips to Eternity Cave

                 and Infinity Cave on approved official time using official US Forest Service

                 issued equipment;

         viii. Served on the Cave Management Work Group for the Deschutes National

                 Forest.




5—Complaint
                Case 6:18-cv-02042-MC          Document 1       Filed 11/26/18     Page 6 of 14




22.           Plaintiff is also a member of two Search and Rescue teams (“SAR”). He is a rescue leader

on the Deschutes County Sheriffs Office SAR team, and he is a member of the Portland Mt.

Rescue SAR team.             At all material times, Plaintiffs direct supervisors have been aware of

Plaintiffs participation on these SAR teams, and on numerous occasions prior to April 2018,

Plaintiff had been pre-approved to attend SAR related trainings for which he was compensated for

the time spent in training, and reimbursed for his necessary and reasonable expenses pursuant to

Forest Service policies.

23.           The Forest Service has a Memorandum of Understanding (“MOU”) with the National

Speleological Society (“NSS”) to work cooperatively to manage and protect caves on Forest

Service Land. The Oregon High Desert Grotto, a chapter of the NSS, has an MOU with the Forest

Service to partner with the Forest Sen’ice to manage and protect the caves in the Deschutes

National Forest where Plaintiff works.

24.           The National Cave Rescue Commission (“NCRC’) is part ofNSS and acts as a resource to

cave rescuers and SAR teams. NCRC helps coordinate interagency cooperation and cave rescue

pre-planning.         Plaintiff serves as the Regional Coordinator for the NCRC Pacific Nortlnvest

Region.

25.           Over the years on a case-by-case basis, Plaintiff was approved by his supervisor to conduct

NCRC related trainings on official time. In 2017, the NCRC hosted a seminar in Bend, Oregon.

As Regional Coordinator. Plaintiff played a major role in organizing and putting on the seminar.

Plaintiff was given permission by his supervisor to participate in the seminar as cave rescue

instructor for eight days on official paid time.

26.           Plaintiffs performance appraisals demonstrate that Plaintiffs supervisors were aware of,

and approved of Plaintiffs activities relating to cave rescue, cave preservation, and cave



      6   —   Complaint
           Case 6:18-cv-02042-MC         Document 1      Filed 11/26/18     Page 7 of 14




exploration. Plaintiff has received awards and commendations for his cave related work and

activities and Defendant has benefitted from Plaintiffs cave related work activities and expertise.

27.      Between on or around July 2015 and January’ 2018. Plaintiff performed field and other

work for the benefit of Defendant relating to cave studies, wilderness management, cave resource

inventory and monitoring, and volcano hazard management in the Mt. Hood National Forest in

Oregon, the Mt. St. Helens National Volcanic Monument, and at the ML Rainier Glacier in

Washington, for which he was not compensated for all hours worked and not reimbursed for all

expenses incurred.

28.      Plaintiff was compensated for some, but not all of the work he did for the Forest Service

relating to activities conducted under the MOS between NSS and the Forest Service. Plaintiff also

conducted trainings and gave speaking presentations relating to this work for which he was not

compensated.

29.      During the Spring of 2012 Plaintiff was informed by his then supervisor, Captain Daniel

C. Smith, that while Plaintiff was authorized to do planning and post-field work for regional cave

related activities relating to the NSS/Forest Service MOU on official “01” paid time, it was

suggested that Plaintiff perform any field work on personal, unpaid time. Captain Smith told

Plaintiff that the field work would be better if performed on personal time because of concerns

relating to worker’s compensation issues if Plaintiff were to be injured while doing cave work

relating to the NSS/Forest Service MOU.

30.     During periods of time that Plaintiff was working in the field on personal uncompensated

time pursiLant to his supervisor’s suggestion, other federal employees working on site were being

paid for their time on site.




      7—Complaint
                Case 6:18-cv-02042-MC          Document 1       Filed 11/26/18      Page 8 of 14




31.           Consistent with the authorization Plaintiff received from Captain Smith, during the seven-

year period that Plaintiff performed work relating to the MOU between the NSS and the Forest

Service, Plaintiff was paid for pre-and post-expedition work, but he was not paid for his work in

the field. This action is to recover the unpaid “01” regular wages. overtime wages and hazard pay

for the uncompensated work performed by Plaintiff for the benefit of Defendant during the period

July 2015 through January 2018.

32.           During the periods that Defendant permitted Plaintiff to work on personal unpaid time,

Plaintiff incurred travel related and other business expenses for which he has not been reimbursed,

and which were not included in the calculation of Plaintiffs regular rate of pay.

33.           As a federal LEO, Plaintiff is subject to an alternate work schedule for purposes of overtime

computation pursuant to Section 7(k) of the FLSA (29 U.S.C. 207(k)). Plaintiff is also eligible for

hazard pay.

34.           Plaintiff estimates that between July 2015 and January 2018 Plaintiff worked 474 hours of

“OV official regular time and 248 hours of overtime for which he has not been compensated.

35.           Plaintiff estimates that he worked approximately 120 additional hours of “01” official

regular attending trainings for which he did not receive compensatory time and for which he has

not been compensated.

36.           Plaintiff estimates that between July 2015 and January 2018 Plaintiff worked 598 hours for

which he is entitled to hazard pay and for which he has not been compensated.

37.           By way of example, Plaintiff was not compensated for work he performed on the Mt. St.

Helens Glacier Cave study in the Gifford Pinchot National Forest between ApriL 27 and May 6.

2018. During that time period. Plaintiff worked 80 hours of”01” official paid time and 52 hours

of overtime for which he has not been paid. Plaintiff was also entitled to132 hours of hazard pay



      S   —   Complaint
           Case 6:18-cv-02042-MC          Document 1       Filed 11/26/18      Page 9 of 14




for which he has not been paid because of where the work was performed. Plaintiff also incurred

work related expenses for which he has not been reimbursed.

38.      At the time Plaintiff performed the work that is the subject of this action for the benefit of

Defendant, he was not aware that legally he should have been compensated for the work, and he

did not dispute the suggestion of his supervisor that he should conduct the field work, trainings

and presentations that are the subject of this action on personal time. and not on “01 official time”.

39.      On February 16, 2018, Plaintiff was interviewed by a government investigator concerning

allegations relating to Plaintiffs alleged unauthorized use of government property while Plaintiff

was engaged in the Mt. Hood, Mt. St. Helens, and Mt. Rainier Glacier cave field work that Plaintiff

had performed on personal unpaid time as the direct result of his supervisor’s suggestion that

Plaintiff do this field work on personal time.

40.      It was during this February 16, 2018 interview that Plaintiff first became aware that he

should have been compensated for the field work and other uncompensated work that is the subject

of this action. Plaintiffs use of his Forest Service issued equipment was appropriate because at

all times material he was performing work for the benefit of his employer. Plaintiff is entitled to

equitable tolling of the FLSA statute of limitations because he did not learn of his entitlement to

pay for the hours in question until February 16, 2018 when a government investigator questioned

whether at the times material to this Complaint Defendant was pursuing his own personal interests,

and not employed and working. or being permitted to suffer work for Defendant.

41.     On April 16, 2018, Plaintiff filed a “complaint” within the meaning of 29 U.S.C.            §
21 5(a)(3) when the National Federation of Federal Employees (“NFFE”) filed a Step I Grievance

on Plaintiffs behalf under Article 9 of the Master Agreement between NFFE and USDA Forest

Service seeking the FLSA regular and overtime wages at issue in this action. Plaintiff again filed



      9—Complaint
                Case 6:18-cv-02042-MC        Document 1        Filed 11/26/18   Page 10 of 14




a complainf’ within the meaning of 29 U.S.C.         § 215(a)(3) when on June 17, 2018 the NFFE filed
a Step 2 Grievance on Plaintiffs behalf for the FLSA regular and overtime wages at issue in this

case. The Step 2 Grievance was denied on         AiLgust   17, 2018.

42.            Defendant, acting through Plaintiffs superior officers, has repeatedly and continuously

retaliated against Plaintiff since Plaintiff filed the Step I grievance for FLSA pay on ApriL 16.

2018.

43.            Plaintiff has retained the law firm of Leiman & Johnson, LLC to represent him, and has

incurred attorneys’ fees and costs in bringing this action. Pursuant to 29 U.S.C.      § 2 16(b) and ORS
652.200. Plaintiff is entitled to recovery’ of reasonable attorneys’ fees and costs.

                                  FIRST CLAIM FOR RELIEF
                    (FLSA Minimum Wage and Overtime Violations -29 U.S.C           § 207)
44.        Plaintiffs re-allege and incorporate herein by reference, all allegations contained in

paragraphs I through 43 above.

45.        At all material times, Plaintiff performed duties for the benefit of the Defendant, under

employment terms and conditions set by Defendant.

46.        At all material times, Defendant was required to pay Plaintiff in accordance with the

provisions of the lISA applicable to federal Law enforcement officers, and consistent with the

provisions of the union contract under which Plaintiff was working.

47.        At times material to this Complaint. Defendant did not keep the required records of hours

worked by Plaintiff because Plaintiff was following the suggestion of his supervisor that he

perform the field and other work at issue in this case on personal time and not on “01 official time”.

48.        At times material to this Complaint Defendant did not account for unreimbursed work

related expenses incurred by Plaintiff when computing his rate of pay.

49.        Defendant has not paid Plaintiff all of his regular wages for all non-overtime hours worked.


      10   —   Complaint
                Case 6:18-cv-02042-MC        Document 1      Filed 11/26/18      Page 11 of 14




 50.           Defendant has not paid Plaintiff the correct amount of overtime pay for uncompensated

workweeks in which he was eligible for overtime pay based on the overtime computation

applicable to Plaintiff as a Forest Service LEO.

51.            Defendant has not paid Plaintiff the correct amount of hazard pay for uncompensated

workweeks in which he was eligible for hazard pay.

52.            At times material hereto, Defendant failed to comply with Title 29 U.S.C.   §   201-209 in

that the Plaintiff performed services and labor for Defendant for which Defendant failed to track

hours worked, failed to compute a regular rate of pay, and failed to pay Plaintiff the correct amount

of regular wages and overtime. Plaintiff is entitled to liquidated damages for Defendant’s willful

failure to pay the correct amount of regular wages and overtime wages.

53.            Plaintiff brings this action seeking unpaid regular wages, overtime wages, liquidated

damages, pre-judgment interest, costs, and attorneys’ fees arising from the law violations set forth

herein.

54.        Defendant’s failure to pay the Plaintiff all regular wages and overtime wages earned

resulted from the Defendant’s willful act of paying Plaintiff for some but not all of the cave related

work that Plaintiff performed for the benefit of Defendant.

55.        By reason of said intentional, willful, and unlawful acts of Defendant, Plaintiff has suffered

damages and has also incurred costs and reasonable attorneys’ fees.


                                   SECOND CLAIM FOR RELIEF
                              (FLSA RETALLATION -29 U.S.C § 215(a)(3)


56.        Plaintiffs re-allege and incorporate herein by reference, all allegations contained in

paragraphs I through 43 above.




      11   —   Complaint
                Case 6:18-cv-02042-MC          Document 1      Filed 11/26/18     Page 12 of 14




57.            The April 16, 2018 Step I Grievance for FLSA pay filed on Plaintiffs behalf by the NFFE

was a “complaint” within the meaning of 29 U.S.C.               §   215(a)(3). The June 17, 2018 Step 2

Grievance for the same FLSA pay filed by the NFFE was a second “complaint” within the meaning

of29 U.S.C.         §   215(a)(3).

58.            Since April 16, 2018, Defendant has retaliated against Plaintiff including, but not limited

to, in the following ways:

           a. On May 7,2018, Defendant, acting through Plaintiffs superior officer, Captain Larson,

           reversed a March 2,2018 decision, and told Plaintiff that he was no longer approved to

           conduct the 2018 annual cave safety training that was scheduled to take place two days

           later on May 9,2018, for Region 6 Forest Service employees. Plaintiff had conducted this

           annual training on official paid time for the previous five years. Between March 2 when

           Plaintiff had been approved to conduct the 2018 training, and April 16, 2018 when Plaintiff

           filed his FLSA complaint, the scheduling of the training, and Plaintiffs participation on

           official time had been confirmed on several occasions as pLanning for the training

           progressed.

           b.     On or around May 9. 2018, Defendant, acting through Plaintiffs superior officer,

           Captain Larson, told Plaintiff that he could not assist in a cave safety training at Lava River

           cave on personal time, while off duty, and while acting in the capacity of a search and

           rescue volunteer, and NSS volunteer. Captain Larson subsequently told Plaintiff he was

           not to perform volunteer cave work in the District even on personal time while off duty.

           c.     On or around May 11. 2018. Plaintiff was advised by a managerial employee of

           Defendant. Lauri Turner. that Plaintiffs superior. Captain Larson, had told the Deschutes

           National Forest Supervisor, John Allen, that Plaintiff was no longer to participate in cave



      12   —   Complaint
                Case 6:18-cv-02042-MC         Document 1       Filed 11/26/18     Page 13 of 14




               management, cave safety, or any cave related duties in the forest. Despite objections from

            several of Defendant’s employees, the decision to bar Plaintiff from cave related activities

           at his workplace remains in effect at the time of the filing of this Con7plaint.

           d. On November 9, 2018, Plaintiff was served by Defendant with a Notice of Proposed

           Removal (NOPR”) from his position as a federal Law Enforcement Officer. The NOPR

           contains 10 specifications related to Plaintiffs work with cave management, cave rescue,

           and coordination with cave resource non-governmental organizations. The allegations of

           the NOPR largely relate to alleged misuse of government property. time, and computers

           while performing the uncompensated work which is the subject of this FLSA Action.

59.        As a result of Defendant’s actions described herein. Plaintiff has suffered emotional

distress, humiliation, and loss of future earning capacity. These damages are continuing. Plaintiff

is entitled to recover payment for these compensatory damages under 29 U.S.C.              § 2 16(b) in an
amount to be determined by the jury. If Plaintiffs employment is terminated, Plaintiff will seek

to amend this Complaint to include a claim for reinstatement, front pay, and back pay for retaliatory

wrongful termination.

60.        Plaintiff is entitled to recovery of reasonable attorney’s fees and costs incurred in the

prosecution of this FLSA retaliation claim pursuant to 29 U.S.C.       § 216(b). Plaintiff is also entitled
to prejudgment and post-judgment interest on all awards.

                                          PRAYER FOR RELIEF

           WHEREFORE. Plaintiff respectfully asks the Court to grant the following relief:

                  1. On Plaintiffs First Claim for Relief, award Plaintiff his actual damages for unpaid

                     regular wages. overtime wages. and hazard pay in an amount to be determined at




      13   —   Complaint
    Case 6:18-cv-02042-MC          Document 1      Filed 11/26/18     Page 14 of 14




          trial, plus an equal amount as liquidated damages for Defendant’s failure to pay

          regular wages, overtime wages and hazard pay pursuant to the FLSA;

      2. On Plaintiffs Second Claim for Relief, award Plaintiff compensatory damages in

          an amount to be determined by the jury for his emotional distress, humiliation, and

          loss of future earning capacity;

      3. Award Plaintiff his reasonable attorney fees and costs;

      4. Award Plaintiff pre-judgment interest; and

      5. Award Plaintiff any and all such other legal and equitable relief as this Court deems

         just and proper.



   DATED, November 26, 2018.

                                        Respectfully submitted,

                                          Is Alan J. Leiman
                                        Alan J. Leiman
                                        E-mail: alan’1eimanlav.com
                                        Oregon State Bar No.: 98074
                                        44 W. Broadway, Suite 326
                                        Eugene, OR 97401
                                        Telephone: (541) 345-2376
                                        Facsimile: (541) 345-2377
                                        Of Attorneys for Plaintiffs

                                          Is Drew G. Johnson
                                        Drew G. Johnson
                                        E-mail: drew(1ileimanlaw.com
                                        Oregon State Bar No.: 114289
                                        44 W. Broadway. Suite 326
                                        Eugene, OR 97401
                                        Telephone: (541) 345-2376
                                        Facsimile: (541) 345-2377
                                        Of Attorneys for Plaintiffs




14— Complaint
